Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This Amendment No. 3 to Credit Agreement, dated as of November 21, 2017 (this
“Amendment”) is entered into by and among Deckers Outdoor Corporation (the
“Company”) and JPMorgan Chase Bank, N.A., as Administrative Agent with reference
to the Second Amended and Restated Credit Agreement, dated as of November 13,
2014, as amended by Amendment No. 1 to Credit Agreement dated as of August 28,
2015 and Amendment No. 2 to Credit Agreement dated as of October 3, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing prior
to the date hereof, the “Credit Agreement”), among the Company, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent. Capitalized terms used in this Amendment
and not otherwise defined herein are used with the meanings set forth for those
terms in the Credit Agreement.

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to certain amendments to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.         Amendment. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 of this
Amendment, the definition of “Change in Control” in Section 1.01of the Credit
Agreement is hereby amended and restated in its entirety to read as set forth
below:

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were not (i) nominated by the board of
directors of the Company, (ii) appointed by the board of directors of the
Company or (iii) approved (either by a specific vote or approval of a proxy
statement issued by the Company on behalf of its entire board of directors in
which such individual is named as a nominee for director) as director candidates
prior to their election by the board of directors of the Company; or (c) the
acquisition of direct or indirect Control of the Company by any Person or group.

 

2.         Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that the Administrative Agent shall have
received each of the following:

 

(a)        counterparts of this Amendment duly executed by the Borrowers,
Lenders constituting Required Lenders and the Administrative Agent;

 



(b)        a written consent hereto (the “Consent”) executed by the Guarantors
in substantially the form of Exhibit A attached hereto; and

 

(c)        all fees required to be paid to the Administrative Agent or any
Lender and all expenses for which reasonably detailed invoices have been
presented on or before the Amendment Effective Date shall have been paid.

 

3.         Representations and Warranties. Each Borrower represents and warrants
to the Administrative Agent and the Lenders that (a) the representations and
warranties contained in Article III of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof (other than (i) such representations as are made as of a specific
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date and (ii) such
representations that are qualified by materiality or as to Material Adverse
Effect in the text thereof, in which case such representations and warranties
are true and correct in all respects), and (b) no Default now exists.

 

4.         Confirmation. On and after the Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by the Amendment. In all
other respects, the terms of the Credit Agreement and the other Loan Documents
are hereby confirmed.

 

5.         Counterparts. This Amendment may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.         Governing Law. This Amendment SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. In addition to and without
limitation of any of the foregoing, this Amendment shall be deemed to be a Loan
Document and shall otherwise be subject to all of the terms and conditions
contained in Sections 9.09 and 9.10 of the Credit Agreement, as amended by the
Amendment, mutatis mutandi.

 

[Remainder of page intentionally left blank.]

2



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.

 

  DECKERS OUTDOOR CORPORATION         By: /s/ Thomas A. George   Name: Thomas A.
George   Title: Chief Financial Officer         DECKERS UK LIMITED         By:
/s/ Alex Henderson   Name: Alex Henderson   Title: Director         DECKERS
BENELUX B.V.         By: /s/ Paul Bollen   Name: Paul Bollen   Title: Director  
      By: /s/ Alex Henderson   Name: Alex Henderson   Title: Director        
DECKERS EUROPE LIMITED         By: /s/ Alex Henderson   Name: Alex Henderson  
Title: Director

3



  JPMORGAN CHASE BANK, N.A., as a Lender       By:  /s/ Marshall Trenckmann  
Name: Marshall Trenckmann   Title: Executive Director

4



  COMERICA BANK, as a Lender       By: /s/ Anita Chan   Name: Anita Chan  
Title: Assistant Vice President

5



  HSBC BANK USA, N.A., as a Lender       By:  /s/ Jean Frammolino   Name: Jean
Frammolino   Title: Senior Vice President

6



  Bank of America, N.A., as a Lender       By:  /s/ Ryan Pennetti   Name: Ryan
Pennetti   Title: Vice President

7



  Compass Bank (DBA as BBVA Compass), as a Lender       By:  /s/ Eric J. Paul  
Name: Eric J. Paul   Title: Senior Vice President

8



  FIFTH THIRD BANK, as a Lender       By:  /s/ Brian Anderson   Name: Brian
Anderson   Title: Director

9



  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By:  /s/ Conan Schleicher  
Name: Conan Schleicher   Title: Senior Vice President

10



  Branch Banking and Trust Company, as a Lender       By:  /s/ Jim Wright  
Name: Jim Wright   Title: Assistant Vice President

11



  MUFG UNION BANK, N.A., as a Lender       By:  /s/ Susan Swerdloff   Name:
Susan Swerdloff   Title: Managing Director

12



  ZB, N.A. dba California Bank & Trust, as a Lender       By:  /s/ Brian Knapp  
Name: Brian Knapp   Title: Senior Vice President

13



  WELLS FARGO BANK, N.A., as a Lender       By:  /s/ Martin Noren   Name: Martin
Noren   Title: VP & Relationship Manager

14



ACKNOWLEDGED BY:       JPMORGAN CHASE BANK, N.A.,   as Administrative Agent    
  By:  /s/ Marshall Trenckmann   Name: Marshall Trenckmann   Title: Executive
Director  

 

15